Citation Nr: 0312105	
Decision Date: 06/09/03    Archive Date: 06/16/03

DOCKET NO.  01- 02 677A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to service connection for a chronic acquired 
lumbar spine disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel


INTRODUCTION

The veteran served on active duty from October 1975 until 
November 1978.




This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boise, Idaho.  The RO, in pertinent part, denied entitlement 
to service connection for a lumbar spine disorder.


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (CAVC) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103- 
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West Supp. 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the CAVC.  See 
M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

The Board undertook development under regulations promulgated 
that gave the Board the discretion to perform internal 
development in lieu of remanding the case to the agency of 
original jurisdiction.  See 38 C.F.R. § 19.9(a)(2) (2002).  
The appellant was notified that the Board was developing the 
case and requested that the VA Medical Center in Spokane, 
Washington, schedule him for an examination.  He would be 
notified by the Spokane VA Medical Center when and where to 
report.  

The Board was notified that the veteran failed to report for 
his scheduled examination.  The veteran contacted VA, 
however, and claimed that he had received notification of the 
appointment after the scheduled date.  He requested that the 
examination be rescheduled.


A recent decision by the U.S. Court of Appeals for the 
Federal Circuit (CAFC) invalidated 38 C.F.R. § 19.9(a)(2) and 
38 C.F.R. § 19.9(a)(2)(ii).  
In Disabled American Veterans v. Secretary of Veterans 
Affairs, Nos. 02-7304, -7305, -7316, (Fed. Cir. May 1, 2003), 
the CAFC determined that 38 C.F.R. § 19.9(a)(2) is 
inconsistent with 38 U.S.C. § 7104(a) as it allows the Board 
to consider additional evidence that was not considered by 
the agency of original jurisdiction.  

The CAFC held that this is contrary to the requirement of 
38 U.S.C. § 7104(a) that "[a]ll questions in a matter which 
...is subject to decision by the Secretary shall be subject to 
one review on appeal to the Secretary."  

The CAFC also invalidated 38 C.F.R. § 19.9(a)(2)(ii), which 
requires the Board "to provide the notice required by 
38 U.S.C. [§] 5103(a)" and require a response period of 
"not less than 30 days to respond to the notice".  The CAFC 
held this is contrary to 38 U.S.C. § 5103(b), which provides 
the claimant one year to submit evidence.  

If the Board were to reschedule the examination, any 
additional evidence that would be obtained by the Board's 
development would not first be considered by the RO.  In 
addition, additional evidence from the Walla Walla VA Medical 
Center received at the Board in March 2003, after being 
forwarded from the RO, has not been reviewed by the RO and 
the appellant has not waived initial RO consideration of this 
evidence.  Accordingly, the case must be remanded to comply 
with due process requirements.   

The Board observes that additional due process requirements 
may be applied as a result of the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA) and its implementing 
regulations.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 
5107 (West 2002) and 67 Fed. Reg. 45,620 (Aug. 29, 2001) 
(38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).

To ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:



1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999). 

2.  The RO should make arrangements with 
the appropriate VA medical facility for 
the veteran to be afforded orthopedic and 
neurologic examinations for the purpose 
of ascertaining the etiology and severity 
of any current low back disability.  The 
examinations should include any special 
diagnostic tests that are deemed 
necessary for an accurate assessment.  

In light of the veteran's claim as to 
allegedly injuring his low back in 
service and the August 24, 2000 letter 
from Michael G. Meza, M.D., the 
examiner(s) must address the following 
medical issues as to any low back 
disorders that may be present: 

(a) What is the diagnosis of the 
veteran's low back disorder(s)? 

(b) Is it at least as likely as not that 
any low back disorder(s) found on 
examination is/are etiologically or 
causally related to any incident of 
service origin, or if pre-existing 
service, was aggravated thereby? 

Any opinions expressed by the examiner(s) 
should be accompanied by a complete 
rationale. 

The claims file and a copy of this remand 
must be made available to and reviewed by 
the examiner(s) prior and pursuant to 
conduction and completion of the 
examination(s).  The examiner(s) must 
annotate the examination report(s) that 
the claims file was in fact made 
available for review in conjunction with 
the examination(s).  Any further 
indicated special studies must be 
conducted.

3.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed in its entirety.  In 
particular, the RO should review the 
requested examination report(s) and 
required opinions to ensure that they are 
responsive to and in complete compliance 
with the directives of this remand and if 
they are not, the RO should implement 
corrective procedures.  The Board errs as 
a matter of law when it fails to ensure 
compliance and further remand will be 
mandated.  Stegall v. West, 11 Vet. 
App. 268 (1998).

In addition, the RO should review the 
claims file to ensure that any 
notification and development action 
required by the VCAA of 2000 is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(38 U.S.C.A. §§ 5102, 5103, 5103A and 
5107) are fully complied with and 
satisfied.  

4.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should 
readjudicate the issue of entitlement to 
service connection for a chronic acquired 
lumbar spine disorder.  This should 
include consideration of all evidence of 
record, including the evidence added to 
the record since the July 2002 
supplemental statement of the case 
(SSOC).

If the benefit requested on appeal is not granted to the 
veteran's satisfaction, the RO should issue SSOC.  The SSOC 
must contain notice of all relevant actions taken on the 
claim for benefits, to include a summary of the evidence and 
applicable law and regulations pertinent to the issue 
currently on appeal.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for further appellate review, if in 
order.  The Board intimates no opinion as to any final 
outcome warranted.  The appellant need take no action unless 
otherwise notified by the RO; however, the veteran is hereby 
notified that failure without good cause shown to report for 
any scheduled VA examination(s) may adversely affect the 
outcome of his claim.  38 C.F.R. § 3.655 (2002).



		
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


